In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Queens County (Hart, J.), dated December 31, 2002, which granted the motion of the plaintiff Carl Singh for summary judgment dismissing the counterclaim insofar as asserted against him.
Ordered that the order is affirmed, with costs.
The plaintiff Carl Singh established his entitlement to judgment as a matter of law with respect to the defendants’ counterclaim and the defendants failed to demonstrate the existence of a triable issue of fact (see Vehicle and Traffic Law § 1211 [a]). Smith, J.P., Goldstein, H. Miller and Townes, JJ., concur.